Case 1:18-cr-00744-KPF Document 120 Filed 02/18/21 Page 1 of 2




                                    MEMO ENDORSED
         Case 1:18-cr-00744-KPF Document 120 Filed 02/18/21 Page 2 of 2

Application GRANTED. The sentencing scheduled for March 11,
2021, is hereby ADJOURNED to April 23, 2021, at 3:00 p.m.
Defendant's sentencing submission will be due on or before April
9, 2021, and the Government's sentencing submission will be due
on or before April 16, 2021.

Dated:      February 18, 2021             SO ORDERED.
            New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
